THE THIRTEENTH COURT OF APPEALS

                                    13-13-00278-CV


                FOR THE BEST INTEREST AND PROTECTION OF A.C.


                                  On Appeal from the
                        Probate Court of Hidalgo County, Texas
                                Trial Cause No. L-7666


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant although he is exempt from payment due to his affidavit of inability to

pay costs.

      We further order this decision certified below for observance.

April 3, 2014